Citation Nr: 1634032	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability to include pes planus and cavus deformity.

2.  Entitlement to service connection for a bilateral leg disability to include bilateral knee osteoarthritis.

3.  Entitlement to service connection for a disability claimed as constant ache in muscles and nerves, to include venous insufficiency.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his March 2008 claim, the Veteran indicated a claim for "both knees/legs;" as such, the Board recharacterizes the claim above.

While the record suggested the Veteran requested a Board hearing, by letter dated July 2016, he clarified he does not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is appropriate to obtain outstanding records and allow for VA examinations to be conducted.

In March 2009, the Veteran contended portions of his STRs reflecting the 2nd Armor Division tour in Fort Hood, Texas, from May 1969 to January 1971, were missing.  In June 2010, the Veteran requested outstanding records from Battle Creek, Michigan VAMC be associated with the claims file.  Upon remand, efforts should be made to retrieve any missing STRs and outstanding VA treatment records and associate them with the record.  

In regard to the VA examinations, within the Veteran's STRs, a February 1969 entrance examination notes leg cramps.  The STRs reflect that the Veteran suffered from in-service meningitis, which in part caused aching knees and legs.

February 2008 VA treatment records of the Battle Creek VAMC reflect venous insufficiency, acquired cavus deformity of the foot, pes planus, and degenerative joint disease of joints including knee.

The Veteran stated that in March or April 1969 at Fort Knox, Kentucky he and 100 other recruits received an injection which caused him knee, leg, foot, and nerve pain, which he has presently.  By statement dated October 2010, the Veteran contended it was a meningitis vaccine.  In January 2012, the Veteran submitted scholarly articles related to meningitis. 

An August 2008 medical opinion from the Department of Defense, Vaccine Healthcare Center, stated that Fort Knox was a site for a U.S. Army Medical Research Laboratory which developed and tested vaccines.  The opinion stated that as there was no documentation of the Veteran's immunizations, an opinion to as the reactions suffered by him and their residuals was not feasible.  The opinion stated approximately 10 percent of patients with meningococcal disease develop nonsuppurative arthritis of the knee joints.

The Board notes that the Veteran's STRs contain lists of immunizations, including some administered in March and April 1969.  

The Board finds VA examinations are warranted to consider the claims file, including the STRs, and opine whether the Veteran's service, including in-service meningitis and vaccines reflected in the STRs, have relation to the Veteran's current foot, leg, and knee conditions, and any disorder causing constant ache of the muscles and nerves, to include venous insufficiency.

Finally, in the Veteran's June 2016 appellant brief, the Veteran indicated his foot disability may be preexisting.  A February 1969 entrance examination notes leg cramps.  The VA examiner will be asked to offer an opinion on the existence of a preexisting claimed condition aggravated by service.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding STRs, including from 2nd Armor Division tour in Fort Hood, Texas, from May 1969 to January 1971.  All efforts to obtain records should be documented. 

2.  Associate all outstanding VA treatment records, including those of the Battle Creek, Michigan VAMC, with the claims file.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's claimed foot (to include pes planus and acquired cavus deformity), leg and knee (to include osteoarthritis) conditions, and any disorder causing constant ache of the muscles and nerves (to include venous insufficiency).  The claims file must be provided to the examiner for review in connection with the examination and the examiner must note it has been reviewed.

(a)  State all diagnoses as to the Veteran's claimed foot (to include pes planus and acquired cavus deformity), leg and knee (to include osteoarthritis) conditions, and any disorder causing constant ache of the muscles and nerves (to include venous insufficiency).

(b)  With respect to each disorder identified by the examiner, the examiner should provide an opinion as to whether it is at least as likely as not that each disability had its onset in service, is otherwise etiologically related to service, or with regard to arthritis, whether it was manifest within one year of service discharge. 

In formulating the opinions, the examiner is requested to consider:

1.  The STRs, including records of meningitis, which in part caused aching knees and legs.

2.  All immunizations received by the Veteran in service and the likelihood any immunization, including meningitis vaccine, contributed to his current claimed conditions.

3.  The August 2008 medical opinion from the Department of Defense, Vaccine Healthcare Center, in particular the statement that approximately 10 percent of patients with meningococcal disease develop nonsuppurative arthritis of the knee joints.

4.  The scholarly articles related to meningitis submitted by the Veteran in January 2012.

(c)  The examiner should opine whether there  is clear and unmistakable evidence that the diagnosed foot, leg, knee, and/or conditions causing muscle and nerve ache, pre-existed service.  Particular, a foot disability or any disability relating to the leg cramps noted on the February 1969 entrance examination.

If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

Please include consideration of whether the current condition represents the current manifestation of that same condition.

4.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not granted, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



